I am especially pleased to address the Assembly at a time when it is marking the fortieth anniversary of the birth of the United Nations. On behalf of my delegation, I take this opportunity to express our sincerest wishes for the strengthening of our Organization, which for 40 years has been able to preserve mankind from the scourge of a third world war.
My delegation is particularly gratified by the unanimous election of Ambassador de Piniés to the presidency of the General Assembly at its fortieth session and fully endorses the warm congratulations that have been addressed to him, a deserving tribute to his talents as an experienced diplomat well versed in the ways of our Organization. That is the most certain earnest of the success of cur work. His election is also a tribute to his great and beautiful country, Spain. His predecessor, a worthy son of Africa, Mr. Paul Lusaka, successfully guided the work of the thirty-ninth session with wisdom, efficiency and firmness.
Our Secretary-General, Mr. Javier Perez de Cuellar, has once again in his annual report demonstrated the great courage and extraordinary far-sightedness for which he has always been so well known. Here I should like once again to renew my country's firm support for the way he is carrying out his lofty and onerous mission.
I wish to associate myself with preceding speakers to convey to the people and the Government of Mexico the deep sympathy of the people and the Government of Benin, in view of the earthquakes that ravaged Mexico City causing great loss of life and enormous property damage.
There is no more appropriate forum than the current session for dealing with those crucial problems that continue to confront our world today. We must work to bring about a world free from the fear of a nuclear holocaust, a world of security and peace. We must work to safeguard the rights of individuals and peoples and the establishment of a new international economic order. We must combat hunger and disease.
Unfortunately, despite the efforts made by every State and the numerous resolutions adopted here in this very Hall during the preceding sessions of the past 40 years, we are obliged to note that the international political situation is causing increasing concern and that numerous problems on which international peace and security hinge remain unresolved. Horse still, these problems continue to worsen because of the duplicity and diabolical maneuvers of some countries which cynically turn difficult situations to their own advantage.
It is totally inadmissible that today, 40 years after the emergence of our Organization, some people still live under colonial domination. Hence the situation prevailing in southern Africa deserves particular attention by the international community.
Although the question of Namibia has been on the agenda of all the regular and special sessions of the General Assembly since the adoption in 1946 of resolution 65 (I), the racist regime of South Africa continues to apply its odious annexationist and colonialist policy. This arrogant attitude of South Africa, based on total disregard for black peoples, united Nations resolutions and, consequently, the entire international community, is based on the more or less active support of certain circles which long for the days of colonialism and are determined champions of any and all neo-colonialist adventures designed to subjugate third-world countries.
Defying the United Nations settlement plan contained in Security Council resolution 435 (1978), South Africa has set up a so-called interim government in Namibia. Benin vigorously condemns the establishment of the puppet interim government in Namibia and welcomes the unanimous indignation against and condemnation of the international community this illegal act of South Africa has caused throughout the world.
On this occasion my delegation reaffirms once again its unswerving support for the South West Africa Peoples Organization (SHAPO) and solemnly appeals to all
countries that cherish peace and justice to do all in their power to support the colonized and exploited Namibian people in its just struggle to rid itself of the South African monster and restore its national sovereignty.
There is no need to reiterate here Pretoria's crises and the atrocities of which the apartheid Engine is daily guilty within the Republic of South Africa itself.
After the pseudo-constitutional reforms and the electoral masquerade which was Massively boycotted by mixed and Indian populations, the Pretoria racists continued to strengthen their despicable policy of blind, bloody and barbaric repression, mass arrests and the physical elimination of blacks.
The establishment of a state of emergency in 36 districts of the country is clear evidence of the confusion sown by the apartheid regime, confronted by the determination of the South African peoples, who wish to live in an egalitarian nation and who, under the leadership of the African National Congress of South Africa (ANC), shrink at no sacrifice to defend their rights as free men. This is now an appropriate time to hail the unshakable courage of Nelson Mandela, a worthy son of Africa, of whom we demand the unconditional and immediate liberation.
The virtually continuous acts of aggression perpetrated against Angola,
Mozambique and the other front-line countries illustrate the desire of South Africa to destabilize the countries of this region.
The Beninese people once again would like to express, through me, to all the peoples of southern Africa and in particular to the people of Angola its unswerving support and militant solidarity.
Today more than ever, the international community is convinced of the absolute need to apply global and binding sanctions under Chapter VII of the United Nations Charter against the racist regime of South Africa.
He must welcome the fact that peace- and justice-loving States have finally understood that only strong sanctions against South Africa are likely to put an end to this great blot on mankind. We urge them to exercise all possible forms of pressure on Pretoria until our world is freed of the repugnant scourge of apartheid.
Finally I take this opportunity to reaffirm my country's full support of the AHC in its heroic struggle for peace, liberty, equality and social justice in South Africa.
The misfortunes of the South African people can be compared only with those of the Palestinian people hunted down and persecuted on its own land in the Middle East. The conflicts in this region continue to cause death, suffering, misery and deprivation of all sorts. Defying the efforts of the international community for a just and equitable solution of the Palestinian issue, Israel engages in acts of aggression directed against independent and sovereign countries. The recent case of barbaric aggression against Tunisia gave rise, and justly so, to practically unanimous condemnation by the international community. We vigorously condemn that act and reaffirm our support of the PLC and of the Tunisian people.
These terrorist expeditions far from intimidating the Palestinian people only strengthen its determination to struggle towards the recovery of its inalienable rights. Israel must finally acknowledge that the settlement of the Palestinian question must include its immediate and unconditional withdrawal from all Arab territories occupied since 1967.
With regard to Lebanon, the Beninese people hope to see that country emerge once and for all from the political crisis that has been besetting it so that it may effectively achieve its national unity and embark with determination on the task of reconstruction for the well-being of the whole Lebanese people.
As for the dispute which has for five years now been pitting Iran against Iraq, we fear that recent events in that merciless war waged by these two fraternal countries is now increasing the risk of the internationalization of that armed conflict.
In addition, massive acts of destruction carried out through the bombing of cities will not encourage efforts at development by the Iranian and Iraqi peoples, whose casualties are now innumerable.
My delegation therefore again urges Iran and Iraq to sit down at the negotiating table in order peacefully to settle the dispute that divides them and restore peace to their two peoples and to the international community.
My delegation's position in regard to the situation in Chad remains unchanged. We are convinced that only total peace and an effective reconciliation of all the sons of Chad can allow that people to engage, in peace and harmony, in the enormous task of rebuilding their country, so severely affected by years of civil war.
My country therefore supports all efforts aimed at establishing peace and harmony in Chad through a union of all citizens of Chad.
Once again it is clear that peace and security in the world inevitably depend on the elimination of all these focal points of tension which the great Powers and their allies unfortunately insist on maintaining.
Despite the relevant resolution of the nineteenth summit of the Organization of African unity (OAU) regarding the western Sahara approved by the General Assembly at its thirty eighth session, Western Sahara continues to be the victim of acts of aggression carried out by those who do not shrink at any crime whatever to satisfy their imperialist designs and egoist interests.
My delegation, faithful to the principle of the right to self-determination of all peoples, once again urges the General Assembly to do everything it can to ensure the effective implementation of the relevant resolutions of the OAU and the United Nations on Western Sahara.
The situation in Central America and in Asia is of just as much concern as those in the Middle East and in Africa. In the face of flagrant and daily violations of the legitimate rights and sovereignty of all the States in Central America, the international community must react with greater firmness and demand peace for all peoples of that region.
My delegation would like here to renew its support for the just struggle of all the oppressed peoples of Central America for their liberation from all forms of domination and exploitation and unreservedly supports the tireless efforts exerted by the Contadora Group in the search for peace.
In Asia the division of the Korean peninsula constitutes a source of tension in that part of the world.
Benin cherishes the firm and ardent hope of seeing the sons of Korea once again return to the path of dialog that will bring them to a peaceful and independent reunification of their common homeland.
I take the present opportunity to say how much my country appreciates the numerous efforts continuously made by the People's Democratic Republic of Korea to implement this objective, which is supported by the whole international community because it is a champion of peace and security for our world of today. To this end it is important that all foreign forces be withdrawn from Korea so as to enable that country's sons to achieve a final settlement of their problem free from foreign interference.
In the present international situation characterized by the struggle being waged by the threat Powers for military supremacy, the people of the whole world expect the United Nations to concentrate its efforts on finding a solution to the most crucial pro! em of our time, namely, the cessation of the arms race and the prevention of nuclear war.
My delegation is convinced that the problem of disarmament must take pride of place in the concerns of the present session of our General Assembly and must be dealt with objectively, with common sense and realism.
The exclusion of outer space from the sphere of the arms race must be treated as an issue that is closely linked to the global problem of preventing nuclear war and the United Nations must exert all its influence to combat any plans for the militarization of outer apace and do everything in its power to ensure that negotiations are undertaken immediately on this problem at the bilateral as well as multilateral level.
On the economic level it is regrettable that after 40 years of existence the mission of the United Nations still remains hampered by the egoism of the rich countries. In fact, the situation remains characterized by an unjust international division of labor. The countries of the third world, suppliers of cheap raw materials, continue to feed the factories of the developed countries for whom they form an enormous market outlet for finished products. In addition, the difficult efforts of economic restructuring undertaken by the developing countries are wiped out by the continuous deterioration in the terms of trade.
Therefore, the international economic order which prevails in our world today is that of imperialist domination, the pillage of the resources of third world countries and the exploitation of their peoples.
It therefore follows naturally that those countries which are called developing countries, but which over the years have in fact been sinking into total poverty, see their dependence on the countries of the North increasing every day as a result of the steady increase in the size of their external debts.
It is generally acknowledged that a charge of 20 to 25 per cent of export earnings for debt servicing is an unbearable burden for the economy of any countries. Yet the relevant figures for most of the third world countries go well beyond such levels, and the forecasts are even more gloomy.
The deplorable consequence of this situation is the present economic crisis which Africa is now experiencing, despite its vast riches and its great potential. All forecasts indicate that the threat of disaster will continue to loom over this continent for almost all of the coming decade, and the World Bank has warned us that in the South of the Sahara per capita income is likely to continue to decline, so that by 1995 four out of five Africans will be below the absolute poverty level.
In the circumstances there is no prospect of relief for the third world in general and for Africa in particular unless the international community reacts immediately to put an end to the present economic system, which has shown its obvious drawbacks during the forty years of existence of our Organization.
Africa, for its part, has shown its awareness of the threat which looms over it and is devoting the twenty-first summit conference of the Organization of African unity (OAU) to economic issues and an assessment of the implementation of the Lagos Plan of Action. This assessment has made it clear that most of the suggested projects have not been carried out because of a lack of funds.
It is to meet these needs that the OAU created the special emergency assistance fund to combat drought and famine in Africa.
While thus shouldering its responsibilities, Africa also has resolved to achieve self-sufficiency in food in order to put an end to famine, malnutrition and endemic illnesses in the continent.
The twenty-first summit conference of the OAU also decided to convene an international conference on Africa's external debt. My delegation cherishes the hope that the international community will be able to take advantage of this opportunity, in default of proposals for a broader-based conference at an earlier date, to simply deferring payment on all the present debts of the third world. This action should be understood as a contribution made by the developed countries to the implementation in the developing countries of minimal conditions for making use of the indispensable international assistance which is needed for their economic and social growth.
The General Assembly will undoubtedly respond to the urgent appeal of the OAU to convene a special session to consider questions relative to the critical economic situation now prevailing in Africa. We should like here to express our
great gratitude to the international community which reacted so positively to the alarming situation now existing in Africa.
The establishment of a new international economic order implies a radical transformation of the present abrasive economic relations between North and South.
The magnitude and complexity of the present problems of the international community require of our respective countries a steadfast political will to confront all these dangers which threaten the security and peace to which all mankind aspires.
The United Nations and its specialized agencies have demonstrated over the past 40 years that they are important forums whose mission is to unite all States on the basis of equality in order to maintain and strengthen that international peace and security. The People's Republic of Benin is convinced that it is possible to increase the effectiveness of this Organization through a serious effort to revise its Charter with respect to all provisions which are no longer in line with the realities of our times. The important questions of equitable representation of nations in the Security Council and the right of veto should be dealt with within this framework to ensure better application of the rights of peoples to self-determination with respect for the sovereignty and equality of States.
Regarding the prevailing situation in the United Nations Educational, Scientific and Cultural Organization (UNESCO), my country hopes that the great and noble mission of UNESCO to ensure that human civilization thrives will continue on a normal basis with effective participation by all States devoted to peace and justice. My delegation would like to appeal to all countries to ensure that in the higher interests of mankind a frank and sincere dialog be established directed to the resumption of the active participation of all countries and all peoples in that organization.
Similarly, ray country supports the actions undertaken by the United Nations Children's Fund (UNICEF) to ensure the immunization of all children by 1990.
In conclusion, I firmly hope that the work of the present session of the General Assembly will enable this fortieth anniversary of the United Nations to be a starting point for a new era during which our Organization will be able to take oh an ever-greater role within the international community as a true guarantor of international peace and security, and serve as a forum for advancing the harmonious development of all countries and the emancipation of all the peoples of our planet.
We are ready for the revolution. The struggle continues.
